DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1, 11, and 14 are directed to a method. Thus, they are directed to a statutory category of invention. However, the claims are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The analysis proceeds to Step 2A Prong One. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is:
receiving a plurality of entity characteristics corresponding to at least one of the two or more parties; 
analyzing two or more of the entity characteristics; 
utilizing the analyzed two or more characteristics to identify a first agreement template from two or more agreements templates; and 
outputting the first agreement to at least one of the two or more parties, where the first agreement is generated using the first agreement template and includes a plurality of provisions; 
monitoring one or more user actions while a first provision of the plurality of provisions is displayed; 
updating a second provision of the plurality of provisions based on the one or more user actions; 
outputting the updated second provision of the plurality of provisions; and 
displaying an updated version of the first agreement, wherein the updated version includes at least the first provision and the updated second provision.

The abstract idea of claim 11 is:
receiving a plurality of executed agreements and contracting party characteristics corresponding to contracting parties for the executed agreements;
comparing the plurality of executed agreements to a plurality of stored agreement templates;
comparing the contracting party characteristics to stored entity characteristics assigned to the stored agreement templates; and
updating the stored agreement templates based on the comparison of the stored agreement templates and the contracting party characteristics; 
generating a first agreement for a first entity using a first agreement template of the stored agreement templates, wherein the first agreement includes a plurality of provisions;
monitoring one or more user actions while a first provision of the plurality of provisions is displayed at the first user device;
updating a second provision of the plurality of provisions based on the one or more user actions; 
outputting the updated second provision of the plurality of provisions; and 
displaying an updated version of the first agreement, wherein the updated version includes at least the first provision and the updated second provision.

The abstract idea of claim 14 is:
classifying a plurality of entity characteristics corresponding to a first party to be bound by the agreement;
based on the classification of the plurality of entity characteristics, generating a plurality of provisions for the agreement; and
outputting to the first party a first provision of the plurality of provisions for the agreement; 
monitoring one or more user actions while the first provision is displayed; 
updating a second provision of the plurality of provisions based on the one or more user actions; 
outputting the updated second provision of the plurality of provisions; and 
displaying an updated version of the agreement, wherein the updated version includes at least the first provision and the updated second provision. 

The claims are directed to a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, or business relations process of generating and/or updating agreements. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claims constitute a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process of generating and/or updating agreements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements are generic computing elements used to perform the tasks of the abstract idea (see MPEP 2106.05(f)). 
Claims 1, 11, and 14 recite the following additional elements:
processing element; first user device; user interface.
These elements are merely using computer elements in their ordinary capacity for tasks of the abstract idea. Applicant’s own specification demonstrates generic computing elements, as seen in para. [0028] to [0038]. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The combination of elements yields nothing more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. Therefore, per Step 2A Prong Two, the claim is not integrated into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer. Applicant’s elements in combination recite no more than a generic computing system. 
Accordingly, these additional claim elements, alone and in combination, do not result amount to significantly more. Therefore, per Step 2B, the claim is not patent eligible.
The analysis considers all dependent claims as well:
Claims 3, 8-10, 13, and 16-17 further describe the nature, structure, and/or content of elements. This does not integrate the abstract idea into practical application and is not significantly more.
Claims 2, 4-7, 12, 15, and 18 include additional steps that server to narrow the abstract idea. This does not integrate the abstract idea into practical application and is not significantly more. 
Claims 19 and 20, in addition to narrowing the abstract idea, include additional elements (“machine learning”), which are merely generic computing elements used for the tasks of the additional abstract idea steps (see MPEP 2106.05(f)). This does not integrate the abstract idea into practical application and is not significantly more. 
(Examiner notes the additional elements pertaining to generic computing elements described above do not integrate the abstract idea into practical application and are not significantly more, for the reasons set forth above.)
Therefore, it is concluded that the dependent claims of the instant application do not integrate the abstract idea into practical application and are not significantly more, either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al. (US 20060287966) in view of Denker et al. (US 20190026848) and Daly et al. (US 20140164255).

Claim 1
Regarding claim 1, Srinivasaraghavan discloses: 
a method to generate an agreement between two or more parties {methods and systems for authoring or generating contracts, the two parties represented by creating user or party and receiving user or party; para. [0002], [0017]}, comprising:
receiving by a processing element a plurality of entity characteristics corresponding to at least one of the two or more parties {as seen in at 402, one or more questions pertaining to entity characteristics, e.g. Women Owned Business and/or Minority Owned Business, where corresponding responses received by system; para. [0024], [0027]; processing element described in para. [0009]};
analyzing by the processing element two or more of the entity characteristics {analyzed via comparison to user-defined rules; para. [0027]};
utilizing by the processing element the analyzed two or more characteristics to identify a first agreement template from two or more agreements templates {based on the combination of the responses to these questions, the application may incorporate, i.e. identify, one or more predetermined clauses, i.e. agreement templates, into the contract; examiner asserts that either the clause itself or the resulting contract represents an identified first agreement template from two or more agreement templates, given that there are multiple permutations of contracts possible; para. [0028]}.
Srinivasaraghavan doesn’t explicitly disclose: outputting by the processing element the first agreement to a first user device corresponding to at least one of the two or more parties, where the first agreement is generated using the first agreement template and includes a plurality of provisions; monitoring by the processing element one or more user actions at the first user device while a first provision of the plurality of provisions is displayed at the first user device; updating by the processing element a second provision of the plurality of provisions based on the one or more user actions; outputting by the processing element the updated second provision of the plurality of provisions to the first user device; and displaying on a user interface accessible by the first user device an updated version of the first agreement, wherein the updated version includes at least the first provision and the updated second provision. 
However, Denker teaches a similar system for contract negotiation and drafting. Denker discloses: outputting by the processing element the first agreement to a first user device corresponding to at least one of the two or more parties {as seen in contract or first agreement output in Fig. 9, represented by in-progress contract window 180; para. [0135]}, where the first agreement is generated using the first agreement template and includes a plurality of provisions {as seen in Figs. 9-10, where plurality of provisions present on both in-progress contract window 180 and legal issue tool 188; para. [0135]; generated using the first agreement template described in para. [0114]: templates are saved versions of a given contract type in which some, or all, of the options the initiating party is to input before sending the agreement to the receiving party have already been prepopulated}; monitoring by the processing element one or more user actions at the first user device while a first provision of the plurality of provisions is displayed at the first user device {monitoring user actions in form of system recording user selection of plain language or business language description provided to legal issue tool 188, as provision contained therein displayed at the first user device, as seen in Figs. 9-10; para. [0135]; first user device defined by one or more end user devices 108; para. [0111]}; updating by the processing element a second provision of the plurality of provisions based on the one or more user actions {language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180, i.e. second provision updated based on one or more user actions; para. [0135]}; outputting by the processing element the updated second provision of the plurality of provisions to the first user device {language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180, i.e. updated second provision output to first user device; para. [0135]}; and displaying on a user interface accessible by the first user device an updated version of the first agreement {updated version of first agreement also described in para. [0135]: The language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180. This makes it very easy for the initiating party to see exactly how the contract is dependent on the answers given in the legal issue input tool 188.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan to include the features of Denker. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to include the features of Denker, in order to facilitate transparency and understanding of legal terms throughout contract negotiations {para. [0008] of Denker}. One of ordinary skill in the art would have been motivated to facilitate transparency in contract negations, and therefore modify Srinivasaraghavan with Denker. 
The combination of Srinivasaraghavan and Denker doesn’t explicitly disclose: wherein the updated version includes at least the first provision and the updated second provision.
However, Daly teaches a similar system for collaborative contract drafting and negotiation. Daly discloses: wherein the updated version includes at least the first provision and the updated second provision {updated version, represented by document displayed to Contract Originator after Counterparty makes changes, where each change request displays a red highlight bar over the text that is affected by the change request, i.e. the first provision, and a corresponding modal box that shows the subject line and change request from the counterparty, i.e. the updated second provision; para. [0097]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan and Denker to include the features of Daly. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to include the features of Daly, in order facilitate the review and acceptance of contract terms by both parties, thereby streamlining the contract negotiation process {para. [0015] of Daly}. One of ordinary skill in the art would have been motivated to streamline the contract negotiation process, and therefore modify Srinivasaraghavan and Denker with Daly. 

Claim 3
Regarding claim 3, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 1. Srinivasaraghavan further discloses: the entity characteristics are received directly or indirectly {directly received by user; para. [0024], [0027]}.

Claim 4
Regarding claim 4, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 1. Daly further discloses: receiving by the processing element a proposed modification from at least one of the two or more parties {counterparty can request changes of the text, i.e. proposed modification from at least one of the two or more parties; para. [0095] to [0098]}; vetting by the processing element the proposed modification to determine acceptability {originator vets to determine acceptability of proposed modification, facilitated by the computing device; para. [0095] to [0098]}; and updating the first agreement to include the proposed modification {contract, i.e. agreement, updated when originator selects Okay; para. [0095] to [0098]}.

Claim 5
Regarding claim 5, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 4. Daly further discloses: transmitting the proposed modification to the other of the at least two or more parties {as described in para. [0095] to [0098]}; and receiving an approval of the proposed modification from the other of the at least two or more parties {as described in para. [0095] to [0098]}.

Claim 6
Regarding claim 6, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 4. Daly further discloses: comparing the proposed modification to a category of acceptable modifications {user has two options: to Okay or Not Okay the Request, i.e. comparing to category of acceptable modifications; para. [0100]}; and determining that the proposed modification falls within the category of acceptable modifications {via selection of Okay; para. [0100]}.

Claim 14
Regarding claim 14, Srinivasaraghavan discloses: 
a method to generate an agreement {methods and systems for authoring or generating contracts, i.e. agreements; para. [0002], [0017]} comprising:
classifying by a processing element a plurality of entity characteristics corresponding to a first party to be bound by the agreement {as seen in at 402, one or more responses pertaining to entity characteristics are classified, e.g. Women Owned Business and/or Minority Owned Business; para. [0024], [0027]; processing element described in para. [0009]};
based on the classification of the plurality of entity characteristics, generating by the processing element a plurality of provisions for the agreement {based on the combination of the responses to these questions, the application may incorporate, i.e. generate, one or more predetermined clauses, i.e. plurality of provisions, into the contract; para. [0028]}.
Srinivasaraghavan doesn’t explicitly disclose: outputting, by the processing element, to a user device associated with the first party a first provision of the plurality of provisions for the agreement; monitoring by the processing element one or more user actions at the user device while the first provision is displayed at the user device; updating by the processing element a second provision of the plurality of provisions based on the one or more user actions; outputting by the processing element the updated second provision of the plurality of provisions to the user device; and displaying on a user interface accessible by the user device an updated version of the agreement, wherein the updated version includes at least the first provision and the updated second provision.
However, Denker teaches a similar system for contract negotiation and drafting. Denker discloses: outputting, by the processing element, to a user device associated with the first party a first provision of the plurality of provisions for the agreement {as seen in contract or first agreement output in Fig. 9, represented by in-progress contract window 180; para. [0135]}; monitoring by the processing element one or more user actions at the user device while the first provision is displayed at the user device {monitoring user actions in form of system recording user selection of plain language or business language description provided to legal issue tool 188, as provision contained therein displayed at the first user device, as seen in Figs. 9-10; para. [0135]; user device defined by one or more end user devices 108; para. [0111]}; updating by the processing element a second provision of the plurality of provisions based on the one or more user actions {language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180, i.e. second provision updated based on one or more user actions; para. [0135]}; outputting by the processing element the updated second provision of the plurality of provisions to the user device {language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180, i.e. updated second provision output to user device; para. [0135]}; and displaying on a user interface accessible by the user device an updated version of the agreement {updated version of agreement also described in para. [0135]: The language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180. This makes it very easy for the initiating party to see exactly how the contract is dependent on the answers given in the legal issue input tool 188.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Srinivasaraghavan to include the features of Denker. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to include the features of Denker, in order to facilitate transparency and understanding of legal terms throughout contract negotiations {para. [0008] of Denker}. One of ordinary skill in the art would have been motivated to facilitate transparency in contract negations, and therefore modify Srinivasaraghavan with Denker. 
The combination of Srinivasaraghavan and Denker doesn’t explicitly disclose: wherein the updated version includes at least the first provision and the updated second provision.
However, Daly teaches a similar system for collaborative contract drafting and negotiation. Daly discloses: wherein the updated version includes at least the first provision and the updated second provision {updated version, represented by document displayed to Contract Originator after Counterparty makes changes, where each change request displays a red highlight bar over the text that is affected by the change request, i.e. the first provision, and a corresponding modal box that shows the subject line and change request from the counterparty, i.e. the updated second provision; para. [0097]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan and Denker to include the features of Daly. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to include the features of Daly, in order facilitate the review and acceptance of contract terms by both parties, thereby streamlining the contract negotiation process {para. [0015] of Daly}. One of ordinary skill in the art would have been motivated to streamline the contract negotiation process, and therefore modify Srinivasaraghavan and Denker with Daly. 

Claim 15
Regarding claim 15, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 14. Srinivasaraghavan further discloses: selecting a first provision from a plurality of provisions based on the classification of the plurality of entity characteristics {based on the combination of the responses to these questions, the application may incorporate, i.e. select, one or more predetermined clauses, i.e. provisions, into the contract; para. [0028]}.


Claim 16
Regarding claim 16, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 14. Daly further discloses: the entity characteristics comprise user information regarding a user responsible for approving the agreement on behalf of the first party {people field 518, i.e. entity characteristics, assigned to a team involved in negotiation process, and/or may require that an approver/signer be involved in each unique, specific negotiation, i.e. user responsible for approving the agreement on behalf of the first party; para. [0069]}.

Claim 17
Regarding claim 17, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 14. Srinivasaraghavan further discloses: the entity characteristics comprise one or more of: entity size, entity years of operation, product type, entity risk, number of customers, technology area, location, or personnel {personnel characteristics shown in Fig. 1 at 102, e.g. Women Owned; para. [0022]}.

Claim 18
Regarding claim 18, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 14. Daly further discloses: receiving from the user device associated with the first party, a proposed modification to the one or more provisions of the agreement {counterparty can request changes of the text, i.e. proposed modification to the one or more provisions of the agreement; para. [0095] to [0098]}; analyzing the proposed modification to determine that the proposed modification is acceptable {originator analyzes to determines proposed modification is acceptable, facilitated by the computing device; para. [0095] to [0098]}; outputting to the user device associated with the first party, a modified agreement comprising the proposed modification {contract, i.e. agreement, modified when originator selects Okay; para. [0095] to [0098]}.

Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srinivasaraghavan, Denker, and Daly, further in view of Wodetzki et al. (US 20180268506).

Claim 2
Regarding claim 2, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 1, but doesn’t explicitly disclose: generating by the processing element an entity score by combining the two or more characteristics; and comparing by the processing element the entity score to two or more agreement score ranges corresponding to the two or more agreement templates, wherein the entity score falls within an agreement score range corresponding to the first agreement.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: generating by the processing element an entity score by combining the two or more characteristics {entity score represented by summed risk scores of Contract Data Model, the two or more characteristics represented by the columns, e.g. ADR_RiskScore and Assignability_RiskScore; para. [0141]}; and comparing by the processing element the entity score to two or more agreement score ranges corresponding to the two or more agreement templates, wherein the entity score falls within an agreement score range corresponding to the first agreement {risk values associated with Contract Data Model variable value are summed and compared to the maximum contract risk score for the variable values, i.e. two or more agreement score ranges corresponding to the two or more agreement templates; para. [0141]; entity score falls within agreement score range corresponding to the first agreement represented by summed risk values; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan, Denker, and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]}, one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan, Denker, and Daly with Wodetzki.

Claim 7
Regarding claim 7, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 1, but doesn’t explicitly disclose: determining a weighting of values for the two or more entity characteristics; and based on the weighting, summing a score of the values for the two or more entity characteristics, wherein the score is utilized by the processing element to identify the first agreement, respectively.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: determining a weighting of values for the two or more entity characteristics {weighting value represented by score associated with particular column, e.g. ADR_RiskScore of 0, 1 or 2; para. [0141]}; and based on the weighting, summing a score of the values for the two or more entity characteristics, wherein the score is utilized by the processing element to identify the first agreement, respectively {risk values associated with Contract Data Model variable value are summed to identify the first agreement by its risk score; para. [0141]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan, Denker, and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]} one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan, Denker, and Daly with Wodetzki.

Claim 8
Regarding claim 8, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 1, but doesn’t explicitly disclose: weighting values of the two or more entity characteristics by a statistical model to determine the entity score.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: weighting values of the two or more entity characteristics by a statistical model to determine the entity score {statistical model described in para. [0119]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan, Denker, and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]} one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan, Denker, and Daly with Wodetzki.

Claim 9
Regarding claim 9, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claim 1, but doesn’t explicitly disclose: the entity characteristics comprise an entity risk.
However, Wodetzki teaches a similar system for evaluating contract terms. Wodetzki discloses: the entity characteristics comprise an entity risk {risk scores of Contract Data Model define entity characteristics comprising entity risk; para. [0141]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan, Denker, and Daly to include the features of Wodetzki. Given that Srinivasaraghavan is directed to a computer system for authoring contracts, where it’s recognized that the drafting of complex documents exposes an organization to risk {para. [0016]} one of ordinary skill in the art would have been motivated to provide for automated risk analysis, as taught by Wodetzki, in order to facilitate the creation of high-quality, risk-mitigated documents through an intuitive, interview-driven platform, thereby lowering costs, reducing bottlenecks, and empowering business users. {para. [0059] of Wodetzki}. One of ordinary skill in the art would have been motivated to reduce risk and increase business efficiencies, and therefore modify Srinivasaraghavan, Denker, and Daly with Wodetzki.


Claim 10
Regarding claim 10, the combination of Srinivasaraghavan, Denker, Daly, and Wodetzki discloses the features of claim 9. Wodetzki further discloses: the entity risk is related to compliance with a privacy regulation {e.g. EmployeeNoncompete_RiskScore; Fig. 20A; para. [0141]}.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kogut-O'Connell in view of Denker and Daly.

Claim 11
Regarding claim 11, Kogut-O'Connell discloses:
a method to automatically incorporate feedback into agreement templates {method involves accessing previously approved contracts, i.e. feedback incorporated into agreement templates; para. [0015]} comprising:
receiving by a processing element a plurality of executed agreements and contracting party characteristics corresponding to contracting parties for the executed agreements {contract and parameters, i.e. agreement and characteristics, received; para. [0029]; contracting party characteristics corresponding to contracting parties described in para. [0011]; executed contract or agreement described in para. [0032]; processing element described in para. [0036], [0037]};
comparing by the processing element the plurality of executed agreements to a plurality of stored agreement templates {contract analyzer program 104 can then detect changes to the boilerplate contract language by comparing a received contract, i.e. executed agreement, to the boilerplate contract, i.e. stored agreement template; para. [0024]}; 
comparing by the processing element the contracting party characteristics to stored entity characteristics assigned to the stored agreement templates {contract analyzer program 104 accesses historic data from data store 106 and compares the respective contract parameters, i.e. contracting party characteristics, to executed contracts, i.e. stored agreement templates; para. [0032]}; and
updating by the processing element the stored agreement templates based on the stored agreement templates and the contracting party characteristics {new contract generated that previews what the contract being modified would look like with the accepted changes that contract analyzer program 104 generated, i.e. stored agreement updated based on stored agreement template and contracting party characteristic; para. [0026]}.
Kogut-O'Connell doesn’t explicitly disclose: generating by the processing element a first agreement for a first entity using a first agreement template of the stored agreement templates, wherein the first agreement includes a plurality of provisions; monitoring by the processing element one or more user actions at a first user device while a first provision of the plurality of provisions is displayed at the first user device; updating by the processing element a second provision of the plurality of provisions based on the one or more user actions; outputting by the processing element the updated second provision of the plurality of provisions to the first user device; and displaying on a user interface accessible by the first user device an updated version of the first agreement, wherein the updated version includes at least the first provision and the updated second provision.
However, Denker teaches a similar system for contract negotiation and drafting. Denker discloses: generating by the processing element a first agreement for a first entity using a first agreement template of the stored agreement templates, wherein the first agreement includes a plurality of provisions {as seen in contract or first agreement output in Fig. 9, represented by in-progress contract window 180; para. [0135]; generated first agreement template described in para. [0114]: templates are saved versions of a given contract type in which some, or all, of the options the initiating party is to input before sending the agreement to the receiving party have already been prepopulated}; monitoring by the processing element one or more user actions at a first user device while a first provision of the plurality of provisions is displayed at the first user device {monitoring user actions in form of system recording user selection of plain language or business language description provided to legal issue tool 188, as provision contained therein displayed at the first user device, as seen in Figs. 9-10; para. [0135]; first user device defined by one or more end user devices 108; para. [0111]}; updating by the processing element a second provision of the plurality of provisions based on the one or more user actions {language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180, i.e. second provision updated based on one or more user actions; para. [0135]}; outputting by the processing element the updated second provision of the plurality of provisions to the first user device {language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180, i.e. updated second provision output to first user device; para. [0135]}; and displaying on a user interface accessible by the first user device an updated version of the first agreement {updated version of first agreement also described in para. [0135]: The language that in inserted/edited/modified as a result of the initiating user's selection in the legal issue input tool 188 is highlighted in the user's color within the in-progress contract window 180. This makes it very easy for the initiating party to see exactly how the contract is dependent on the answers given in the legal issue input tool 188.}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kogut-O'Connell to include the features of Denker. Given that Kogut-O'Connell is directed to managing the modification of contract parameters {para. [0011]}, one of ordinary skill in the art would have been motivated to include the features of Denker, in order to facilitate transparency and understanding of legal terms throughout contract negotiations {para. [0008] of Denker}. One of ordinary skill in the art would have been motivated to facilitate transparency in contract negations, and therefore modify Kogut-O'Connell with Denker. 
The combination of Kogut-O'Connell and Denker doesn’t explicitly disclose: wherein the updated version includes at least the first provision and the updated second provision.
However, Daly teaches a similar system for collaborative contract drafting and negotiation. Daly discloses: wherein the updated version includes at least the first provision and the updated second provision {updated version, represented by document displayed to Contract Originator after Counterparty makes changes, where each change request displays a red highlight bar over the text that is affected by the change request, i.e. the first provision, and a corresponding modal box that shows the subject line and change request from the counterparty, i.e. the updated second provision; para. [0097]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kogut-O'Connell and Denker to include the features of Daly. Given that Kogut-O'Connell is directed to managing the modification of contract parameters {para. [0011]}, one of ordinary skill in the art would have been motivated to include the features of Daly, in order facilitate the review and acceptance of contract terms by both parties, thereby streamlining the contract negotiation process {para. [0015] of Daly}. One of ordinary skill in the art would have been motivated to streamline the contract negotiation process, and therefore modify Kogut-O'Connell and Denker with Daly. 

Claim 12
Regarding claim 12, the combination of Kogut-O'Connell, Denker, and Daly discloses the features of claim 11. Kogut-O'Connell further discloses: analyzing external characteristics to determine trends and utilizing the determined trends to update the stored agreements {contract analyzer program 104 can then identify changes and generate a trend line that indicates problems with the template contract, with specific updates, e.g. clause language regarding arbitration, to the boilerplate templates; para. [0012]}.
Claim 13
Regarding claim 13, the combination of Kogut-O'Connell, Denker, and Daly discloses the features of claim 12. Kogut-O'Connell further discloses: an external characteristic is information related to a change of law {an arbitration clause could be flagged as being inconsistent with local laws, i.e. related to change of law; para. [0026]}.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srinivasaraghavan, Denker, and Daly, further in view of Koontz et al. (US 20200143384; note provisional filing date of 11/2/18).

Claims 19 and 20
Regarding claims 19 and 20, the combination of Srinivasaraghavan, Denker, and Daly discloses the features of claims 4 and 18. Srinivasaraghavan further discloses: wherein the first agreement template is identified / wherein the plurality of provisions for the agreement are generated {based on the combination of the responses to these questions, the application may incorporate, i.e. generate, one or more predetermined clauses, i.e. plurality of provisions, into the contract; para. [0028]; examiner asserts that either the clause itself or the resulting contract represents an identified first agreement template, given that there are multiple permutations of contracts possible; para. [0028]}; entity characteristics associated with a plurality of agreements {as seen in at 402, one or more questions pertaining to entity characteristics, e.g. Women Owned Business and/or Minority Owned Business; para. [0024], [0027]}. 
Daly further discloses: proposed modifications to the plurality agreements {counterparty can request changes of the text, i.e. proposed modifications to the plurality agreements; para. [0095] to [0098]}.
The combination of Srinivasaraghavan, Denker, and Daly doesn’t explicitly disclose: using a machine learning algorithm utilizing feedback; the method further comprising: updating the machine learning algorithm based on the data.
However, Koontz teaches a similar system for summarizing terms and conditions of contracts. Koontz discloses: using a machine learning algorithm utilizing feedback {training data 115 includes a plurality of sets of terms and conditions 116, customer feedback 117, on the plurality of sets of terms and conditions 116, where artificial intelligence 110 receives training data 115 and trains on the data to “become” smart summarizer 105 which summarizes aspects of the plurality of sets of terms and conditions 116 based on the customer feedback 117; para. [0025]; artificial intelligence 110 as machine learning algorithm described in para. [0024]}; the method further comprising: updating the machine learning algorithm based on data {artificial intelligence 110 uses any changes between summary 226 and approved summary 236 to retrain, i.e. update, artificial intelligence 110; para. [0032]; artificial intelligence 110 as machine learning algorithm described in para. [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Srinivasaraghavan, Denker, and Daly to include the features of Koontz. Given that Srinivasaraghavan is directed to a computer system for authoring a contract, which necessarily involves engagement between multiple parties, one of ordinary skill in the art would have been motivated to include the features of Koontz, in order facilitate understanding of associated terms and conditions, thereby enhancing overall understanding {para. [0019], [0020] of Koontz}. One of ordinary skill in the art would have been motivated to enhance understanding of terms and conditions, and therefore modify Srinivasaraghavan, Denker, and Daly with Koontz. 


Response to Arguments
Applicant’s arguments filed 9/26/22 have been carefully considered by the examiner. Examiner will respond to applicant’s remarks in the order presented by applicant, with applicant’s page numbering and headings used for consistency. Applicant is thanked for their amendments overcoming the previous claim objections. Examiner has withdrawn these objections.

II. Claim Rejections Under 35 U.S.C. § 101
	On pages 9-10, applicant offers remarks regarding the rejection under 35 U.S.C. § 101. While appreciated, these arguments are not persuasive.
	On page 9, applicant cites to MPEP 2106.04(d)(1), before stating on page 10: 
Amended claim 1 recites, inter alia, "monitoring by the processing element one or more user actions at the first user device while a first provision of the plurality of provisions is displayed at the first user device" and "updating by the processing element a second provision of the plurality of provisions based on the one or more user actions." As described in the specification, many methods of contract negotiation, including computer assisted methods of contract negotiation, utilize numerous rounds of revisions, correlating to business and opportunity losses. See, e.g., Background. The monitoring, described in amended claim 1, provides an improvement over these systems by allowing for the "party's engagement within the system during the generation operation" to be "used to modify the contract or document." Specification, para. [0026]. For example, provisions of a contract may be dynamically adjusted to identify subsequent provisions which are "more friendly to the party on the assumption that the user is having a difficult time understanding the concepts and/or is resistant to agree to the provisions," allowing the system to ultimately "reduce negotiation time" and help to "expedite the parties through the legal process of contract execution and move to the business relationship." Specification paras. [0084]-[0085]. For example, such dynamic modification may provide a first draft of an agreement which is more likely to be accepted by both parties, reducing the revisions to the initial draft of the agreement, reducing negotiation time between the parties. Accordingly, at least the features added by amendment to claim 1 provide an improvement to the field of computer assisted or automated agreement generation.

	However, examiner’s position is that, if such an improvement does exist, which examiner does not agree to, the improvement relates to the abstract idea. The abstract idea, highlighted in the rejection above, relates to the business relations process of generating and/or updating agreements, i.e. commercial activity. The limitations highlighted by applicant are still part of the abstract idea. MPEP 2106.04 is clear that even novel judicial exceptions are still exceptions:
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).

	Accordingly, examiner finds applicant’s arguments unpersuasive. 

II. Claim Rejections Under 35 U.S.C. § 103
	Regarding the arguments directed to the rejections under 35 U.S.C. § 103, examiner notes they are predicated on new limitations added via amendment. These arguments are moot in view of the new reference(s) applied. Applicant is directed to the rejection above.

	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190266196, directed to automatic document negotiation;
US 20170300858, directed to evaluating user activities with respect to a document;
US 20030065519, directed to a method for generating legal agreements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        11/8/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689